Matter of Maria R. O. (Patrick M.) (2019 NY Slip Op 07784)





Matter of Maria R. O. (Patrick M.)


2019 NY Slip Op 07784


Decided on October 30, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 30, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
SHERI S. ROMAN
BETSY BARROS, JJ.


2018-13430
 (Docket No. B-10559-16)

[*1]In the Matter of Maria R. O. (Anonymous). Forestdale, Inc., respondent; Patrick M. (Anonymous), appellant.


Daniel M. Bauso, Jamaica, NY, for appellant.
Rosin Steinhagen Mendel PLLC, New York, NY (Douglas H. Reiniger of counsel), for respondent.
Janet E. Sabel, New York, NY (Dawne A. Mitchell and Judith Stern), attorney for the child.

DECISION & ORDER
In a proceeding pursuant to Social Services Law § 384-b, the father appeals from an order of disposition of the Family Court, Queens County (Diane Costanzo, J.), dated October 12, 2018. The order of disposition, upon an order of fact-finding of the same court dated February 20, 2018, and after a dispositional hearing, terminated the father's parental rights and transferred guardianship and custody of the subject child to the petitioner and the Commissioner of Social Services of the City of New York for the purpose of adoption.
ORDERED that the order of disposition is affirmed, without costs or disbursements.
The petitioner commenced this proceeding, inter alia, to terminate the father's parental rights. After fact-finding and dispositional hearings, the Family Court determined that the father permanently neglected the subject child, terminated his parental rights, and transferred custody and guardianship of the child to the petitioner and the Commissioner of Social Services of the City of New York for the purpose of adoption. The father appeals.
Contrary to the father's contention, the petitioner established, by clear and convincing evidence, that the father permanently neglected the child (see Social Services Law § 384-b[7][a]), and that it exercised diligent efforts to strengthen the parent-child relationship, among other things, by developing an appropriate service plan. The service plan included the father's engaging in and completing parenting, domestic violence, and anger management classes; his complying with drug screens and substance abuse counseling; and his maintaining consistent visitation. The plan also included counseling the father as to the need to comply with the service plan; referring him to a program which provided parenting, domestic violence, and anger management services; referring him for drug screens and substance abuse counseling; and scheduling visits between the father and the child (see Social Services Law § 384-b[7][f]; Matter of Sheila G., 61 NY2d 368, 384; Matter of Deanna E.R. [Latisha M.], 169 AD3d 691, 692-693; Matter of Erika G.A. [Anthony J.F.], 163 AD3d 653, 653; Matter of Mercedes R.B. [Heather C.], 130 AD3d 1022, 1023). Despite the [*2]petitioner's diligent efforts, the father failed to plan for the future of the child, as he failed to complete the domestic violence and anger management components of the program, failed to comply with drug screens and substance abuse counseling, and failed to consistently visit the child (see Social Services Law § 384-b[7][c]; Matter of Deanna E.R. [Latisha M.], 169 AD3d at 693; Matter of Erika G.A. [Anthony J.F.], 163 AD3d at 653-654; Matter of Mercedes R.B. [Heather C.], 130 AD3d at 1023).
Further, we agree with the Family Court's determination that it was in the child's best interests to terminate the father's parental rights and free the child for adoption (see Family Ct Act § 633; Matter of Adam M.D. [Victoria M.C.], 170 AD3d 1006, 1007; Matter of Tymel P. [Tyrone P.], 157 AD3d 699, 700; Matter of Fatima G., 64 AD3d 652, 653).
RIVERA, J.P., BALKIN, ROMAN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court